Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 09, 2017

The Court of Appeals hereby passes the following order:

A17A0981. THOMAS MCGRUDER v. REVERSE MORTGAGE FUNDING,
    LLC.

      Thomas McGruder, as administrator of the estate of Mattie McGruder, filed a
direct appeal from the trial court’s order appointing a special master in this civil
action.1 We lack jurisdiction.
      The trial court’s order appointing a special master is not a final order and thus
the case remains pending below. Accordingly, McGruder was required to comply
with the interlocutory appeal procedures in order to appeal the court’s order at this
juncture. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906)
(1989). His failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/09/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        McGruder also filed a discretionary application from the order, which this
Court dismissed for failure to comply with interlocutory appeal procedures. See Case
Number A17D0097, dismissed October 17, 2016.